Exhibit CERTIFICATE OF INCORPORATION OF FREEDOM TRAIL CORP. FIRST:The name of the Corporation is Freedom Trail Corp.(the "Corporation"). SECOND:The address of the registered office of the Corporation in the State of Delaware is 1209 Orange Street, in the City of Wilmington, County of New Castle.The name of its registered agent at that address is The Corporation Trust Company. THIRD:The purpose of the Corporation is to engage in any lawful act or activity for which a corpora­tion may be organized under the General Corporation Law of the State of Delaware as set forth in Title 8 of the Delaware Code (the "GCL"). FOURTH:The total number of shares of all classes of capital stock which the Corporation shall have authority to issue is 201,000,000, of which 200,000,000 shares shall be Common Stock and 1,000,000 shares shall be Preferred Stock, each having a par value of $0.001 per share. The Board of Directors is expressly authorized to provide for the issuance of all or any shares of the Preferred Stock in one or more classes or series, and to fix for each such class or series such voting powers, full or limited, or no voting powers, and such distinctive designations, preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof, as shall be stated and expressed in the resolution or resolutions adopted by the Board of Directors providing for the issuance of such class or series and as may be permitted by the GCL, including, without limitation, the authority to provide that any such class or series may be (i) subject to redemption at such time or times and at such price or prices; (ii) entitled to receive dividends (which may be cumulative or non-cumulative) at such rates, on such conditions, and at such times, and payable in preference to, or in such relation to, the dividends payable on any other class or classes or any other series; (iii) entitled to such rights upon the dissolution of, or upon any distribution of the assets of, the Corporation; or (iv) convertible into, or exchangeable for, shares of any other class or classes of stock, or of any other series of the same or any other class or classes of stock, of the Corporation at such price or prices or at such rates of exchange and with such adjustments; all as may be stated in such resolution or resolutions. FIFTH:The name and mailing address of the Sole Incorporator is as follows: Name Address Deborah M. Reusch P.O. Box 636 Wilmington, DE19899 1 SIXTH:The following provisions are inserted for the management of the business and the conduct of the affairs of the Corporation, and for further definition, limitation and regulation of the powers of the Corpora­tion and of its directors and stockholders: (1)The business and affairs of the Cor­poration shall be managed by or under the di­rection of the Board of Directors. (2)The directors shall have concurrent power with the stockholders to make, alter, amend, change, add to or repeal the By-Laws of the Corporation. (3)The number of directors of the Corpo­ration shall be as from time to time fixed by, or in the manner provided in, the By-Laws of the Corporation.Election of directors need not be by written ballot unless the By-Laws so provide. (4)No director shall be personally lia­ble to the Corporation or any of its stockhold­ers for monetary damages for breach of fiducia­ry duty as a director, except for liability (i) for any breach of the director's duty of loyal­ty to the Corporation or its stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a know­ing violation of law, (iii) pursuant to Section 174 of the GCL or (iv) for any transaction from which the direc­tor derived an improper personal benefit.Any repeal or modification of this Article SIXTH by the stockholders of the Corpo­ration shall not adversely affect any right or protec­tion of a director of the Corpo­ration existing at the time of such repeal or modifi­cation with re­spect to acts or omissions occur­ring prior to such repeal or modification. (5)In addition to the powers and author­ity hereinbefore or by statute expressly con­ferred upon them, the directors are hereby empowered to exercise all such powers and do all such acts and things as may be exercised or done by the Corporation, subject, nevertheless, to the provisions of the GCL, this Certificate of Incorporation, and any By-Laws adopted by the stockholders; provided, however, that no By-Laws hereafter adopted by the stockholders shall invalidate any prior act of the directors which would have been valid if such By-Laws had not been adopted. SEVENTH:Meetings of stockholders may be held within or without the State of Delaware, as the By-Laws may provide.The books of the Corporation may be kept (subject to any provision contained in the GCL) outside the State of Delaware at such place or places as may be designated from time to time by the Board of Directors or in the By-Laws of the Corporation. EIGHTH:The Corporation reserves the right to amend, alter, change or repeal any provision contained in this Certificate of Incorporation, in the manner now or hereafter prescribed by statute, and all rights conferred upon stockholders herein are granted subject to this reservation. 2 I, THE UNDERSIGNED, being the Sole Incorporator hereinbefore named, for the purpose of forming a corpora­tion pursuant to the GCL, do make this Certificate, hereby declaring and certifying that this is my act and deed and the facts herein stated are true, and according­ly have hereunto set my hand this 7th day of March, 2008. /s/ Deborah M. Reusch Deborah M. Reusch Sole Incorporator 3 CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF FREEDOM TRAIL CORP. Pursuant to Section 242 of the General Corporation Law of the State of Delaware Freedom Trail Corp., a Delaware corporation (hereinafter called the "Corporation"), does hereby certify as follows: FIRST:Article FIRST of the Corporation's Certificate of Incorporation is hereby amended to read in its entirety as set forth below: FIRST:The name of the corporation is Liberty Lane Acquisition Corp. (hereinafter the "Corpo­ra­tion"). SECOND:The foregoing amendment was duly adopted in accordance with Sections 228 and 242 of the General Corporation Law of the State of Delaware. IN WITNESS WHEREOF, the Corporation has caused this Cer­tifi­cate to be duly executed in its corporate name this 24th day of March, 2008. FREEDOM TRAIL CORP. By: /s/Kevin P. Clark Name: Kevin P. Clark Title: Treasurer 4
